DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24, 25, 27, 28, 31, 32, 34, 35, 38, 39, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davalos, U.S. 2010/0030211 (hereinafter Davalos-1) in view of Davalos, U.S. 2009/0269317 (hereinafter Davalos-2).
Regarding claims 21 and 35, Davalos-1 discloses (note abstract, paragraph 9) a system that would necessarily meet the following procedural claim limitations during its routine usage: identifying cancer cells to be ablated in a target area, wherein this area comprises heterogenous tissue that also contains myelinated nerves; selecting a size, shape, or relative position of a first and second electrode (note paragraph 40); placing the electrodes in the target area; and applying electrical pulses between the electrodes in an amount which ‘compensates for tissue heterogeneity’, and is sufficient to irreversibly electroporate the cancer cells in the target area; wherein voltage, wattage and duration of the electrical pulses are maintained within ranges which avoid damage to nerve tissue and thermal damage to the cells in the target area; and wherein the myelin layers necessarily insulate the nerve tissue from thermal damage (at least to a certain degree).  While Davalos-1 teaches a procedure that targets cancer within a heterogenous tissue (while avoiding damage to the non-cancerous tissue), it fails to explicitly disclose monitoring the temperature of the heterogenous tissue and adjusting the electrical pulses to maintain the temperature below 50 degrees Celsius.  Davalos-2 teaches a similar procedure that targets cancer within a heterogenous tissue (note abstract, paragraph 15), wherein this procedure monitors the temperature of the heterogenous tissue and adjusts electrical pulses to maintain the temperature below 50 degrees Celsius (to protect non-cancerous tissue – not paragraph 35).  It is well known in the art that the use of temperature feedback would result in increased safety and efficiency, and that this specific temperature range would achieve the desired result (as can be seen in Davalos-2).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have (further) modified the procedure of Davalos-1 to comprise monitoring the temperature of the heterogenous tissue (in order to increase safety and efficiency) and adjusting the electrical pulses to maintain the temperature below 50 degrees Celsius, since this modification would have merely comprised a simple substitution with known parameter values in order to produce a predictable (and desirable) result.
Regarding claims 24, 25, 38, and 39, Davalos-1 discloses (see above) a procedure further comprising infusing a chemotherapeutic agent into the heterogenous tissue prior to applying the electrical pulses (note paragraphs 89 and 90). 
Regarding claims 27 and 41, Davalos-1 discloses (see above) a procedure wherein the electrodes are substantially circular in shape (note paragraph 55), and wherein they are positioned within less than 2 cm of each other (note paragraphs 25 and 40).
Regarding claim 28, Davalos-1 discloses (note abstract, paragraph 9) a system that would necessarily meet the following procedural claim limitations during its routine usage: identifying cancer cells to be ablated in a target area, wherein this area comprises heterogenous tissue that also contains nerves and vasculature; selecting a size, shape, or relative position of a first and second electrode (note paragraph 40); placing the electrodes in the target area; and applying electrical pulses between the electrodes in an amount which ‘compensates for tissue heterogeneity’, and is sufficient to irreversibly electroporate the cancer cells in the target area; wherein voltage, wattage and duration of the electrical pulses are maintained within ranges which avoid damage to non-target tissue and thermal damage to the cells in the target area.  While Davalos-1 fails to explicitly disclose a procedure that targets cancerous tissue within a breast, while protecting mammary ducts that are also disposed in the heterogenous target area, it does teach treating a variety of cancers (note paragraphs 36 and 61) while protecting comparable non-target tissue at the target site (e.g., vasculature).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Davalos-1 to target any of a variety of cancer sites (including within a breast) in view of this teaching since there would have been a reasonable expectation of success.  It should be noted that myoepithelial cells would necessarily insulate the mammary ducts from thermal damage (at least to a certain degree), and that this modified procedure would necessarily avoid damaging the mammary ducts during its performance.  While Davalos-1 teaches a procedure that targets cancer within a heterogenous tissue (while avoiding damage to the non-cancerous tissue), it fails to explicitly disclose monitoring the temperature of the heterogenous tissue and adjusting the electrical pulses to maintain the temperature below 50 degrees Celsius.  Davalos-2 teaches a similar procedure that targets cancer within a heterogenous tissue (note abstract, paragraph 15), wherein this procedure monitors the temperature of the heterogenous tissue and adjusts electrical pulses to maintain the temperature below 50 degrees Celsius (to protect non-cancerous tissue – not paragraph 35).  It is well known in the art that the use of temperature feedback would result in increased safety and efficiency, and that this specific temperature range would achieve the desired result (as can be seen in Davalos-2).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Davalos-1 to comprise monitoring the temperature of the heterogenous tissue (in order to increase safety and efficiency) and adjusting the electrical pulses to maintain the temperature below 50 degrees Celsius, since this modification would have merely comprised a simple substitution with known parameter values in order to produce a predictable (and desirable) result.  

Regarding claims 31 and 32, Davalos-1 discloses (see above) a procedure further comprising infusing a chemotherapeutic agent into the heterogenous tissue prior to applying the electrical pulses (note paragraphs 89 and 90).
Regarding claim 34, Davalos-1 discloses (see above) a procedure wherein the electrodes are substantially circular in shape (note paragraph 55), and wherein they are positioned within less than 2 cm of each other (note paragraphs 25 and 40).
 
Claims 26, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davalos-1 in view of Davalos-2 as applied to claims 21, 24, 25, 27, 28, 31, 32, 34, 35, 38, 39, and 41 above, and further in view of Rubinsky, U.S. 2005/0171574 (hereinafter Rubinsky).
Regarding claims 26, 33, and 40, Davalos-1 discloses (see above) a method of targeting cancer cells (within a heterogenous tissue) via irreversible electroporation, wherein a material is infused into the heterogenous tissue prior to applying electroporation pulses.  However, Davalos-1 fails to explicitly disclose that the material comprises an imaging agent.  Rubinsky teaches a similar procedure that includes the step of infusing an imaging agent into a target site (note paragraph 71), wherein blood flow at this site is reduced by irreversible electroporation which results in the agent being ‘trapped’ there (note paragraph 69).  It is well known in the art that the use of an imaging agent (especially in this manner) would facilitate visualization, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Davalos-1 to include the step of infusing an imaging agent in order to increase safety and efficiency.
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by the combination of references, Examiner respectfully disagrees.  More specifically, Examiner maintains that Davalos-2 teaches (see paragraph 35) adjusting electrical pulses (to maintain the claimed temperature) based on temperature monitored at heterogenous tissue containing both target and non-target tissue (note discussion of preservation of vasculature and neural structures at target, including myelin sheaths – abstract and paragraph 15; also see paragraphs 37 and 84).  Therefore, Examiner asserts that the claims are still met as they are currently written, in view of the cited references (as seen above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794